NOT FOR PUBLICATION                          FILED
                    UNITED STATES COURT OF APPEALS                       NOV 12 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT


SANTOS R. LOPEZ-RIVERA, AKA                      No. 15-72838
SANTOS ROGELIO LOPEZ,
                                                 Agency No. A 095-008-224
              Petitioner,

 v.                                              MEMORANDUM*

WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted November 5, 2019**
                                Pasadena, California

Before: FARRIS, MCKEOWN, and PARKER, *** Circuit Judges.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Barrington D. Parker, Jr., United States Circuit Judge
for the U.S. Court of Appeals for the Second Circuit, sitting by designation.
      Petitioner Santos R. Lopez-Rivera, a native and citizen of El Salvador, seeks

review of a Board of Immigration Appeals (“BIA”) order affirming the decision of

the Immigration Judge (“IJ”) denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). Lopez-

Rivera contends that he is eligible for asylum and withholding of removal because

he has a well-founded fear of future persecution on account of his membership in a

“particular social group.” See 8 U.S.C. §§ 1101(1)(42)(A) (asylum), 1231(b)(3)

(withholding of removal). He describes his social group “as returning Salvadorans,

accompanied by minor United States citizen children, who become targets of

violence perpetrated by local gangs and associated criminal elements, including

corrupt law enforcement, who the Salvadoran government is unable or unwilling to

control.” Pet’r’s Br. at 1-2. Lopez-Rivera also contends that he has established the

need for protection under CAT. We have jurisdiction under 8 U.S.C. § 1252(a)

and deny the petition.1

      Substantial evidence supports the agency’s finding that Lopez-Rivera did not

establish that any harm he fears in El Salvador would be on account of his

membership in a “particular social group.” Lopez-Rivera testified before the IJ


1
  The facts are familiar to the parties and are restated here only as necessary to
resolve the issues of the petition for review.
                                           -2-
that he fears returning to El Salvador due to general corruption and because gangs

would target him as they would perceive him as having money. However, as we

have previously held, a “desire to be free from harassment by criminals motivated

by theft or random violence by gang members bears no nexus to a protected

ground.” Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010). Accordingly,

Lopez-Rivera’s asylum and withholding of removal claims fail. Id. at 1015-16.

      Substantial evidence also supports the agency’s finding that Lopez-Rivera

has not established his membership in a “particular social group.” Like “similar

cases involving the type of . . . social group alleged by [Lopez-Rivera],” his

proposed social group “is too broad to qualify as a cognizable social group.” See,

e.g., Delgado-Ortiz v. Holder, 600 F.3d 1148, 1151-52 (“Petitioners’ proposed

social group, returning Mexicans from the United States” not a cognizable social

group); Barbosa v. Barr, 926 F.3d 1053, 1059 (9th Cir. 2019) (social group

described as those “returning to Mexico [from] the United States [who] are

believed to be wealthy . . . . too broad”). Moreover, as the BIA correctly held, the

record does not support the conclusion that individuals in his proposed category

are perceived as a distinct social group in El Salvador. Reyes v. Lynch, 842 F.3d

1125, 1131 (9th Cir. 2016) (internal quotation marks omitted).



                                         -3-
      Lopez-Rivera also asserts that he has established grounds for CAT relief.

However, Lopez-Rivera only discusses the standard for CAT relief. He offers no

reasons for why the BIA erred. Because Lopez-Rivera has offered no argument in

support of his assertion, we deem it waived. See Martinez-Serrano v. I.N.S., 94

F.3d 1256, 1259 (9th Cir. 1996).

      PETITION DENIED.




                                        -4-